PER CURIAM.
Upon Respondents’ proper confession of error, we quash the order denying Petitioner’s “Motion for Belated Rehearing” as untimely. Although styled as a motion for rehearing, the body of the motion clearly and properly sought relief under Florida Rule of Civil Procedure 1.540(b). See Patterson v. Crosby, 917 So.2d 1033, 1034 (Fla. 1st DCA 2006) (explaining that rule 1.540(b) is the proper means for seeking relief from an order that was not furnished to a party until after the time for appeal had expired); Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998) (same). The motion was timely under rule 1.540(b) and, thus, the trial court erred in concluding that it lacked jurisdiction to consider the motion.
PETITION GRANTED; ORDER QUASHED.
THOMAS, WETHERELL, and RAY, JJ., concur.